

	

		II

		109th CONGRESS

		1st Session

		S. 1419

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 18, 2005

			Mr. Lugar (for himself,

			 Mr. Dodd, Mr.

			 Nelson of Florida, Mr.

			 Jeffords, and Mr. Lautenberg)

			 introduced the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To maintain the free flow of information to

		  the public by providing conditions for the federally compelled disclosure of

		  information by certain persons connected with the news media. 

	

	

		1.Short titleThis Act may be cited as the

			 Free Flow of Information Act of

			 2005.

		2.Conditions for

			 compelled disclosure

			(a)Conditions for

			 compelled disclosureA

			 Federal entity may not compel a covered person to testify or produce any

			 document in any proceeding or in connection with any issue arising under

			 Federal law unless a court determines by clear and convincing evidence, after

			 providing notice and an opportunity to be heard to the covered person—

				(1)that the party seeking to compel production

			 of such testimony or document has unsuccessfully attempted to obtain such

			 testimony or document from all persons from which such testimony or document

			 could reasonably be obtained other than a covered person;

				(2)that—

					(A)in a criminal investigation or prosecution,

			 based on information obtained from a person other than a covered person—

						(i)there are reasonable grounds to believe

			 that a crime has occurred; and

						(ii)the testimony or document sought is

			 essential to the investigation, prosecution, or defense; or

						(B)in a matter other than a criminal

			 investigation or prosecution, based on information obtained from a person other

			 than a covered person, the testimony or document sought is essential to a

			 dispositive issue of substantial importance to that matter; and

					(3)in any matter in which the testimony or

			 document sought could reveal the identity of a source of information or include

			 any information that could reasonably be expected to lead to the discovery of

			 the identity of such a source, that—

					(A)disclosure of the identity of such a source

			 is necessary to prevent imminent and actual harm to national security;

					(B)compelled disclosure of the identity of

			 such a source would prevent such harm; and

					(C)the harm sought to be redressed by

			 requiring disclosure clearly outweighs the public interest in protecting the

			 free flow of information.

					(b)Limitations on

			 content of informationThe

			 content of any testimony or document that is compelled under subsection (a)

			 shall, to the extent possible—

				(1)be limited to the purpose of verifying

			 published information or describing any surrounding circumstances relevant to

			 the accuracy of such published information; and

				(2)be narrowly tailored in subject matter and

			 period of time covered.

				3.Compelled disclosure

			 permitted

			Notwithstanding any provision of section 2,

			 in any proceeding or in connection with any issue arising under Federal law, a

			 Federal entity may compel a covered person to produce any testimony or document

			 that consists only of commercial or financial information that is not related

			 to news gathering or the dissemination of news and information by the covered

			 person.

			4.Compelled disclosure

			 from third parties

			(a)Conditions for

			 compelled disclosureSection

			 2 shall apply to any testimony or document that a third party or a Federal

			 entity seeks from a communications service provider if such testimony or

			 document consists of any record, information, or other communication that

			 relates to a business transaction between a communications service provider and

			 a covered person.

			(b)Notice and

			 opportunity provided to covered personsA court may compel the testimony or

			 disclosure of a document under this section only after the party seeking such a

			 document provides the covered person who is a party to the business transaction

			 described in subsection (a)—

				(1)notice of the subpoena or other compulsory

			 request for such testimony or disclosure from the communications service

			 provider not later than the time at which such subpoena or request is issued to

			 the communications service provider; and

				(2)an opportunity to be heard before the court

			 before the time at which the testimony or disclosure is compelled.

				(c)Exception to

			 notice requirementNotice

			 under subsection (b)(1) may be delayed only if the court determines by clear

			 and convincing evidence that such notice would pose a substantial threat to the

			 integrity of a criminal investigation.

			5.DefinitionsIn this Act:

			(1)Communications

			 service providerThe term

			 communications service provider—

				(A)means any person that transmits information

			 of the customer's choosing by electronic means; and

				(B)includes a telecommunications carrier, an

			 information service provider, an interactive computer service provider, and an

			 information content provider (as such terms are defined in the sections 3 and

			 230 of the Communications Act of 1934 (47 U.S.C. 153, 230)).

				(2)Covered

			 personThe term covered

			 person means—

				(A)an entity that disseminates information by

			 print, broadcast, cable, satellite, mechanical, photographic, electronic, or

			 other means and that—

					(i)publishes a newspaper, book, magazine, or

			 other periodical in print or electronic form;

					(ii)operates a radio or television broadcast

			 station (or network of such stations), cable system, or satellite carrier, or a

			 channel or programming service for any such station, network, system, or

			 carrier; or

					(iii)operates a news agency or wire

			 service;

					(B)a parent, subsidiary, or affiliate of such

			 an entity to the extent that such parent, subsidiary, or affiliate is engaged

			 in news gathering or the dissemination of news and information; or

				(C)an employee, contractor, or other person

			 who gathers, edits, photographs, records, prepares, or disseminates news or

			 information for such an entity.

				(3)DocumentThe term document means

			 writings, recordings, and photographs, as those terms are defined by Federal

			 Rule of Evidence 1001 (28 U.S.C. App.).

			(4)Federal

			 entityThe term Federal

			 entity means an entity or employee of the judicial or executive branch

			 or an administrative agency of the Federal Government with the power to issue a

			 subpoena or provide other compulsory process.

			(5)Third

			 partyThe term third

			 party means a person other than a covered person.

			

